Epitomized Opinion
MAUCK, J.:
The Sargent Co., of which Blackett subsequently became trustee in bankruptcy, agreed to sell to the Grant-Hughes Co., of London, a quantity of rosin, “F. A. S. Savannah Ga., rosin to be placed on board steamer when space could be' secured.” The Guardian Co. in a letter to Sargent notified him of arrangements by the G.-H. Co. of credits according to certain terms, among which was the provision that an invoice, weight notes, and ocean bill of lading should be presented with the draft covering shipments. The letter closed with the sentence, “As agreed you will carry the immediate shipments until steamer space can be secured.” Blackett attempts to make the Guardian Co. a party to the contract and also claims that the sentence quoted above, as well as a cablegram for the G.-H. Co., requesting an extension of time, amounted to a waiver of the time of performance. The question becomes material as to which of the parties should furnish the ship and as to the exact meaning of the letters F. A. S. Held by the Court of Appeals, in affirming a judgment for the Trust Co.:
1. The liability of a bank promising to honor drafts presented in payment of goods bought under a contract is clearly several and does not extend to the said contract.
2. No statement of a bank not the agent of a party to a contract can be construed as a waiver by the party of time of performance. A request by the party of an extension of time is not a waiver if the request is refused.
3. Use of the letters F. A. S. does not determine which of the parties to a contract should furnish the ship.
4. Conditions of a contract requiring one party to furnish documents possible only when a ship has been engaged, indicate that such party .was obliged to furnish the ship.